Citation Nr: 0322939	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  94-46 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether an August 1944 RO decision was clearly and 
unmistakably erroneous.

2.  Whether a May 1946 RO decision was clearly and 
unmistakably erroneous.

3.  Entitlement to an effective date prior to March 22, 1994, 
for entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and a friend

ATTORNEY FOR THE BOARD

Phillip L. Krejci


INTRODUCTION

The veteran had active service from June to August 1935 and 
from September 1942 to July 1944.

This case comes to the Board of Veterans' Appeals (Board) 
from July and November 2002 decisions by the Lincoln, 
Nebraska, Regional Office (RO).

In a document dated May 1999, denominated as a Notice of 
Disagreement, and received in November 2002, the 
representative contends that the notice sent to the veteran 
regarding an August 1959 RO decision was inadequate, so the 
decision is not final.  The August 1959 decision granted 
service connection for psychoneurosis, conversion-type, with 
headache and vasomotor instability, previously characterized 
as hypersensitive carotid sinus with carotid sinus syndrome 
associated with migraine.  The notice sent the veteran, 
however, merely advised him that his "service[-]connected 
nervousness with headaches has improved" and his evaluation 
was being reduced from 50 to 30 percent.

Service connection for migraine was granted in an August 1944 
RO decision, and a 20 percent evaluation was then assigned.  
While headaches were listed as a service connected disorder 
the August 1959 RO decision did not continue to list 
migraines as a service-connected disability.  The failure to 
list migraines in the decision may have merely been an 
oversight, as opposed to a severance of service connection, 
because the notice sent the veteran did not propose or 
effectuate the severance of service connection for migraine.  
In any event, the notice did not refer to migraine at all.  
Accordingly, service connection for migraines remains in 
effect.  Morton v. Ruiz, 415 U.S. 199, 235 (1974) (When the 
rights of individuals are affected it is incumbent upon 
agencies to follow their own procedures.).

Therefore, the Board agrees with the representative, and 
finds that the notice sent the veteran of the August 1959 RO 
decision was inadequate.  See 38 C.F.R. § 3.103(f) (2002).  
Thus, the August 1959 RO decision is not final.  38 C.F.R. 
§ 3.104(a) (2002).  This matter is referred to the RO for 
issuance of a notice that fully informs the veteran of the 
action taken in August 1959.  Since the August 1959 RO 
decision is not yet final, a claim of clear and unmistakable 
error in that decision-a claim also raised by the veteran's 
attorney-does not lie.  38 C.F.R. § 3.105(a) (2002).

In a January 2003 "Notice of Disagreement," the 
representative argued that the veteran is entitled to an 
earlier effective date for evaluations for headaches, a 
carotid sinus syndrome, and TDIU.  A February 2003 Statement 
of the Case addressed the earlier-effective-date issues, but 
a responsive Substantive Appeal has only been received as to 
the issue of the effective date for TDIU.  That issue is 
addressed in the remand section of this decision.


FINDINGS OF FACT

1.  A final and unappealed August 1944 RO decision granted 
service connection for carotid sinus syndrome and migraine, 
and assigned 30 and 20 percent evaluations, respectively, for 
a combined 40 percent evaluation.  

2.  The August 1944 rating decision was reasonably supported 
by the evidence then of record and by then prevailing legal 
authority.

3.  A final and unappealed May 1946 RO decision characterized 
the service-connected disability-carotid sinus syndrome-as 
hypersensitive carotid sinus with carotid sinus syndrome, 
associated with headaches, formerly diagnosed as migraine, 
and assigned a 50 percent evaluation effective February 4, 
1946.  It also reduced to noncompensable the evaluation for 
migraine.  

4.  The May 1946 rating decision was reasonably supported by 
the evidence then of record and by then prevailing legal 
authority.

CONCLUSION OF LAW

The October 1944 and May 1946 RO decisions were not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
during the pendency of this claim.  The VCAA prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate the claim, of the evidence VA will obtain, and 
of the claimant's responsibilities with regard to obtaining 
evidence, and it also prescribes VA duties to help a claimant 
obtain relevant evidence, duties collectively referred to as 
the "duty to assist."  The VCAA is codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002), 
and VA duties pursuant thereto are codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2002).  However, there are 
some types of claims to which VCAA does not apply, one of 
which is an assertion that a VA decision is clearly and 
unmistakably erroneous.  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001).

Generally, final RO decisions RO decisions can only be 
changed, on the same factual basis, by a finding that the 
decision was clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105(a).

The law on clear and unmistakable error embodies the ancient 
and revered legal principle of res judicata, i.e., a final 
decision on the merits of a claim by an adjudicative body of 
competent jurisdiction is conclusive as to the rights of the 
parties, and constitutes a bar to a subsequent action on the 
same claim by the same parties.  See Russell v. Principi, 
3 Vet. App. 310, 315 (1992).  A clear-and-unmistakable-error 
claim is a collateral attack on, not an appeal from, a final 
VA decision.  Crippen v. Brown, 9 Vet. App. 412, 417-8 
(1996).  The principle of res judicata, however, confers on 
final decisions a presumption of validity and, where such 
decisions are collaterally attacked rather than appealed, the 
presumption is very strong.  Phillips v. Brown, 10 Vet. 
App. 25, 31 (1997).

Russell teaches that the determination of clear and 
unmistakable error must be based on the law that existed at 
the time of the challenged decision and on the evidence then 
of record.  Indeed, a clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of error of 
fact or law that, when called to the attention of later 
reviewers, compels the conclusion, with which reasonable 
minds could not disagree, that the result would have been 
manifestly different but for the error.  To raise a claim of 
clear and unmistakable error, the alleged error must be 
described with some degree of specificity and, unless it is 
clear from the nature of the error, persuasive reasons must 
be proffered that the outcome would have been manifestly 
different had the error not been made.  Fugo v. Brown, 6 Vet. 
App. 40, 43-4 (1993).

The appellant argues that the August 1944 rating decision was 
clearly and unmistakably erroneous in failing to grant 
service connection for a psychoneurosis.   In this respect, 
in his August 1944 claim the veteran said:

Claimant had an attack of fever on 7-3-
43.  This was followed by 3 attacks of 
pneumonia.  As a result heart was 
affected and claimant has had migraine 
headaches since that time.  Nerves in 
throat controlling heart have been 
injured and claimant is unable to have 
any strenuous physical activity.  
Claimant's nervous system has been 
affected until he is unable to 
concentrate for any period of time.

He also submitted an April 1944 report of his physical status 
prepared by the staff surgeon at his last active-duty 
assignment.  The report indicated diagnoses of migraine and 
mild neurocirculatory asthenia.  The report said he was being 
admitted for a determination of his physical fitness for any 
type of military service.

Service medical records include extensive records from the 
April 1944 admission, and a May 1944 summary of that 
hospitalization.  This report noted, under past medical 
history, diagnoses of moderate right carotid sinus syndrome 
after a July to October1943 hospitalization, and mild 
neurocirculatory asthenia after an October 1943 to January 
1944 hospitalization.  Admitting diagnoses included 
psychoneurosis with psychosomatic symptoms.  However, the 
report said:

After careful study during this present 
hospitalization, we have been unable to 
substantiate the diagnosis . . . of mild 
neurocirculatory asthenia . . . .  
However, moderate irritability of the 
right carotid sinus was readily 
demonstrated.  With moderate digital 
pressure applied to this area, the 
patient would promptly lose consciousness 
and the blood pressure[,] which formerly 
on one instance had been 130/80, dropped 
to 60/0 . . . .  Electrocardiographic 
tracings were taken during one of these 
demonstrations and the change in heart 
rate was recorded.  However, 
electrocardiographic studies done under 
usual circumstances revealed no 
abnormalities.  Digital pressure applied 
to the left carotid sinus failed to 
produce the above syndrome . . . .

This patient's multiple vague aches and 
complaints we believe were due to a 
simple maladjustment probably resulting 
from his extended periods of 
hospitalization.  However, he was studied 
by the neuropsychiatrist who concurred in 
the opinion that we were not dealing with 
a psychoneurosis in this instance but a 
simple adult maladjustment with 
psychosomatic manifestations.  He also 
felt that the patient's mild headaches 
should be classified as simple migraine 
aggravated by psychological factors.

Final diagnoses were moderate right carotid sinus syndrome, 
cause unknown; simple migraine aggravated by psychological 
factors; and simple adult maladjustment with psychosomatic 
manifestations.

According to the veteran's June 1944 Certificate of 
Disability for Discharge, he was unfit for military service 
because of moderate right carotid sinus syndrome.  A 
psychiatric disorder was not indicated as a basis for 
discharge.

After a review of the veteran's claim and his service medical 
records, an August 1944 RO decision granted service 
connection for right carotid sinus syndrome and migraine 
disorders, and assigned 30 and 20 percent evaluations, 
respectively, effective August 1, 1944, the day after his 
separation from service.

In February 1946, the veteran was afforded a VA examination 
including special cardiac and neuropsychiatric examinations.  
His college education was noted, and he reported that, after 
separation from service, he taught for fourteen months at a 
Pennsylvania military college.  He was not currently working, 
and said he could not return to teaching as it "brings back 
his old difficulty."  He complained of attacks of dizziness, 
nausea, chills, and a slight fever.  He also complained of 
migraine headaches, an inability to concentrate for any 
length of time, backache, and recurrent fever.  He also 
complained of dizziness, "stuffy sensations," and said that 
certain movements of the head and neck, and constriction of 
the neck by a tight collar, caused nausea and breathing 
difficulty.  The examiner referred to these latter complaints 
as the "usual accompaniments" of carotid sinus syndrome.  
The veteran attributed his headaches, irritability, inability 
to concentrate, and recurrent fevers and malaise, to his 
carotid sinus syndrome.

Cardiac examination, including electrocardiogram, was 
unremarkable.  The examiner noted that the veteran's service 
medical records included electrocardiographic tracings that 
consistently reflected a cardiac response to carotid sinus 
pressure.  The diagnosis was hypersensitive carotid sinus 
with carotid sinus syndrome.

The report of a February 1946 neuropsychiatric examination 
showed no findings, nor otherwise suggested that an 
examination was actually conducted.  It merely reflected a 
$5.00 fee and diagnoses of "carotid sinus syndrome, right, 
etc." and migraine.

At a March 1946 VA neuropsychiatric examination, the veteran 
complained of an inability to concentrate or do a job for any 
length of time, slight dizziness caused by pressure on the 
neck such as when wearing a tight collar, and day-long 
episodes of chills, fever, and sweating.  He said he taught 
school after separation from service, but his symptoms 
worsened, and his memory was bad at times.  He resigned, and 
had lived at home with his parents since October 1945.  A 
neurologic examination was within normal limits.  On mental 
status examination there was no evidence of neuroses or 
psychoses.  After a review of the veteran's records and 
consultation with another psychiatrist, the examiner 
diagnosed carotid sinus syndrome, but made no mention of 
migraine.

An April 1946 memorandum from the RO to the VA medical center 
sought clarification as to the neuropsychiatric diagnosis.  
In a May 1946 reply, the chief of the outpatient service 
reported that, after examiners reviewed examination reports, 
it was determined that the diagnosis of migraines was in 
error.

A May 1946 RO decision characterized the veteran's service-
connected disability-carotid sinus syndrome-as 
hypersensitive carotid sinus with carotid sinus syndrome 
associated with headaches, formerly diagnosed as migraine.  A 
50 percent evaluation was assigned, effective February 4, 
1946.  The evaluation for migraine was reduced to 
noncompensable.

Before turning to the specific clear-and-unmistakable-error 
claims, the Board notes that, in a March 2003 Substantive 
Appeal, the veteran's attorney contended that a February 2003 
Supplemental Statement of the Case was fraught with 
"material procedural defect" because it failed to discuss 
Roberson v. Principi, 251 F.3d 1378 (Fed.Cir. 2001).  A 
Statement of the Case must include a summary of the evidence 
considered, a summary of the applicable law, the decision 
reached by the RO, and the rationale therefor, and it must be 
sufficiently complete so as to enable the appellant to 
present argument to the Board.  38 C.F.R. § 19.29 (2002).  
Since counsel for the veteran is familiar with the Roberson 
decision, the failure of the RO to discuss the case cannot 
have hindered him in the preparation of his Substantive 
Appeal.  Hence, the RO's failure to discuss Roberson cannot 
be considered a "material procedural defect" that should 
result in any consequences here at the Board.  See Taylor v. 
Principi, 17 Vet. App. 148 (2003), citing Herndon v. 
Principi, 311 F.3d 1121, 1124-5 (Fed. Cir. 2002).

Clear and unmistakable error in the August 1944 RO decision

In a March 1996 letter, the veteran's attorney cites April 23 
and 25 and May 14, 1944, service medical records as showing 
treatment for a psychoneurosis, and contends that the August 
1944 RO decision was clearly and unmistakably erroneous 
because it failed to grant service connection for 
psychoneurosis.  In essence, counsel suggests that the RO, in 
August 1944, was required to sift through the veteran's 
service medical records, regardless of the claim the veteran 
submitted, for evidence of some disability for which service 
connection could be granted in addition to that for which 
service connection was actually claimed.  In a March 2003 
Substantive Appeal, counsel contends that the February 2003 
Supplemental Statement of the Case did not address, and 
should have, the law applicable in 1944.  

In a claim based on clear-and-unmistakable-error the claimant 
must plead error with sufficient specificity that the issue 
of improper application of law is fairly raised.  Contrary to 
the decision in Damrel v. Brown, 6 Vet.App. 242 (1994), 
however, counsel has not cited a 1944 law that required the 
RO to search the evidence for disabilities for which service 
connection "could be" granted, so the claim of clear and 
unmistakable error in the August 1944 RO decision has not 
been pled with the requisite degree of specificity.  Fugo.  
Nonetheless, the Board notes that there was no law that 
required such a search in 1944.

Moreover, other service medical records, including the May 
1944 hospital summary, show a diagnosis of simple adult 
maladjustment not a psychoneurosis.  In a March 2003 
"Substantive Appeal," counsel for the veteran contends that 
"the correct facts were before the adjudicator and those 
facts were not correctly applied to the law as it existed at 
the time . . . ."  (Emphasis in the original.)  This 
argument, however, simply asserts that the evidence should 
have been weighed differently.  Such a contention is not a 
basis for finding clear and unmistakable error.  Russell; 
Fugo.

In a January 2003 Notice of Disagreement and a March 2003 
Substantive Appeal, his attorney contends that the veteran's 
service medical records gave rise to an "implicit" claim 
for service connection for psychoneurosis which the RO was 
required to adjudicate in August 1944  Counsel cites 
Roberson, a clear-and-unmistakable-error case decided by the 
Federal Circuit in 2001, wherein the Court distinguished VA's 
duty to assist, the violation of which cannot be the basis 
for a claim of clear and unmistakable error, Hayre v. West, 
188 F.3d 1327, 1332-3 (Fed.Cir. 1999), from the "mandate" 
that VA "fully and sympathetically develop the veteran's 
claim to its optimum before deciding it on the merits."  
Roberson, 251 F.3d at 1384.  In Roberson, the Court held that 
since the veteran presented evidence for service connection 
of a disability, and claimed that the disability precluded 
employment, and VA granted service connection for the claimed 
disability, VA was obliged to consider a claim of entitlement 
to TDIU.  VA's failure to do so left pending the "implicit" 
TDIU claim.  The Court then remanded the case for 
adjudication of the TDIU claim.

The Roberson "mandate" to "fully and sympathetically 
develop the veteran's claim," and the consequences of VA's 
failure to do so, i.e., remand for adjudication of an old 
"implicit" claim, has been limited to the facts of that 
case.  See Simmons v. Principi, 17 Vet. App. 104, 110 (2003), 
citing Lane v. Principi, 16 Vet. App. 78, 86-7 (2002).  Thus, 
Roberson applies, and an "implied" claim arises, only when 
a service-connection claim is accompanied by a contention 
that the disability for which service connection is sought 
causes unemployability.  In such a case, a TDIU claim is said 
to be "implied" and, if not adjudicated, is said to still 
be pending.  Roberson, however, is unavailing where, as here, 
the "implied" claim is one for service connection rather 
than for TDIU.  Simmons, Lane.

In addition, a failure to recognize and adjudicate a service-
connection claim is not the same as a denial of service 
connection.  Norris v. West, 12 Vet. App. 413, 422 (1999).  
At best, there remains pending, since August 1944, an 
unadjudicated claim for service connection for 
psychoneurosis.  Since only final decisions are subject to 
revision for clear and unmistakable error, 38 C.F.R. 
§ 3.105(a), and a pending claim is clearly not a final 
decision, the claim of clear and unmistakable error in the 
August 1944 RO decision, based on a contention that service 
connection for psychoneurosis should have been, but was not, 
granted, will not lie.  Id.

Referral to the RO of an unadjudicated service-connection 
claim is not, however, required here because in fact, and in 
law as well, there is no pending claim for service connection 
for psychoneurosis.  That is so because none was filed.  See 
38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) 
(2002) ("A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid . . 
. .").  The rule was essentially the same in 1944.  See 
38 C.F.R. § 2.1026(a) (1944 Supp.) ("A properly complete and 
executed Form 526 . . . constitutes an application for 
benefits . . . .").  The veteran knew how to comply with the 
rule and, in August 1944, he filed a claim on the form 
prescribed by the Administrator the content of which is set 
forth above.  

Upon review of the claim, the closest the veteran comes to 
seeking service connection for psychoneurosis was to report 
that his "nervous system has been affected until he is 
unable to concentrate for any period of time."  That 
statement does not rise to the level of a claim of 
entitlement to service connection for psychoneurosis, 
particularly in view of the May 1944 hospital summary that 
diagnosed simple adult maladjustment, and his attorney does 
not contend that it does.  (Statements the veteran made to VA 
examiners in February 1946 were not before the RO in August 
1944 and, thus, are not relevant to a claim that the August 
1944 RO decision was clearly and unmistakably erroneous, but 
the Board notes, albeit parenthetically, that the veteran 
then attributed his lack of concentration to carotid sinus 
syndrome and not to psychoneurosis.)  In sum, there is no 
pending claim for service connection for psychoneurosis 
because no such claim was ever filed.

On the other hand, in a January 2003 "Notice of 
Disagreement," the representative contends that a TDIU claim 
was "implicit" in the evidence before the RO in August 
1944, and that TDIU, granted by a November 2002 RO decision 
effective March 1994, should be effective August 1944.  
Though this contention sounds like a claim of entitlement to 
an earlier effective date, the Board finds that, since 
counsel invokes Roberson, the contention is really a claim 
that the August 1944 RO decision was clearly and unmistakably 
erroneous for failing to grant TDIU.  That finding is based 
on the fact that the law on effective dates is governed by 
statute and regulation, and Roberson has no application in 
it.  The finding is also based on Roberson itself which was a 
clear-and-unmistakable-error and TDIU case.  But Roberson is 
inapposite.  In his August 1944 claim, the veteran did not 
contend that he was unemployable.  Indeed, he had only been 
separated from service a few days before the August 1944 RO 
decision was rendered.  In sum, there was no TDIU claim 
"implied" by anything the veteran said then, and failure to 
adjudicate a claim not made is not clear and unmistakable 
error.

Also, in a March 1996 letter, the representative contends 
that carotid sinus syndrome and migraine were not two 
separate disorders, that migraine was merely a manifestation 
of carotid sinus syndrome, and that separate service-
connection grants "resulted in an inappropriate reduction in 
the veteran's service-connected benefits from 50% to 40%."  
He said that the error was recognized, and corrected, in the 
May 1946 RO decision.  Thus, he contends that the August 1944 
RO decision was clearly and unmistakably erroneous for 
failing to assign the 50 percent rating that was assigned in 
May 1946.

The Board disagrees.  The service medical records, the only 
medical evidence before the RO in August 1944, reflected some 
consternation on the part of doctors as to the exact cause of 
the veteran's complaints and the number and nature of his 
disorders.  Those records did not, however, clearly and 
unmistakably establish a relationship between a carotid sinus 
syndrome and migraines.  In contrast, in May 1946, the RO had 
evidence of the results of February 1946 VA examinations, and 
statements the veteran made then to VA examiners.  It is, 
however, legally incorrect to resort to the May 1946 RO 
decision as evidence that the August 1944 RO decision was 
clearly and unmistakably erroneous.  Only the evidence of 
record, and the law applicable, in August 1944 is relevant.  
Russell.  In contending that the evaluations assigned by the 
August 1944 RO decision are clearly and unmistakably 
erroneous, counsel for the veteran does not cite any evidence 
then of record not considered by the RO, nor does he cite any 
law erroneously applied.  Thus, the Board finds that, with 
regard to the evaluations assigned by the August 1944 RO 
decision, the claim of clear and unmistakable error has not 
been pled with the requisite degree of specificity.  Fugo.  

In the absence of a showing that evidence then of record was 
not considered, or that a then-existing law was incorrectly 
applied, the August 1944 RO decision is not clearly and 
unmistakably erroneous.

Clear and unmistakable error in the May 1946 RO decision

In October 1996 written argument submitted to the Board that 
did not, apparently, reach the veteran's file before an 
October 1996 Board decision was issued, the representative 
contends that the May 1946 RO decision was clearly and 
unmistakably erroneous for having reduced to noncompensable 
the evaluation for migraine.  He said that "medical records 
clearly establish the onset of migraine headaches as a 
chronic condition within one year of discharge from service . 
. . ."  In fact, migraine appears only in the service 
medical records.  There are no medical records dated during 
the veteran's first post service year, and prior to May 1946, 
there were no post service medical records that reflect 
diagnoses of migraine or treatment for incapacitating 
headaches.  In essence, the claim is that the May 1946 RO 
decision is clearly and unmistakably erroneous for reducing 
the evaluation for migraine.  In addition, in a March 2003 
"Substantive Appeal," the representative contends that the 
May 1946 RO decision was clearly and unmistakably erroneous 
for "unlawfully merging the separate conditions of carotid 
sinus syndrome with the veteran's separate grant of service 
connection for headaches."  (Emphasis in the original.)

The Board finds these pleadings contradictory since, in a 
March 1996 letter, counsel maintains that the August 1944 
decision incorrectly rated carotid sinus syndrome and 
migraine separately.  Counsel also says, in that same March 
1996 letter, that the May 1946 RO decision was correct "when 
it reduced any rating for migraine headaches to 0% and 
appropriately increased the rating for the carotid sinus 
syndrome; associated with headaches formerly diagnosed 
migraine and assigned the correct rating of 50%."  

Without regard to these confusing and conflicting arguments, 
the Board notes that VA long ago recognized, see paragraph 1 
of the 1945 Schedule for Rating Disabilities, that rerating 
may be required by changes in the law, in medical knowledge, 
and in a veteran's condition.  In paragraph 13 of the 1945 
Schedule, VA instructed the RO to ensure, when changing 
assigned evaluations, that there was an actual change in 
condition, or that changing the evaluation was necessary to 
correct an erroneous one. 

At the February 1946 VA examination, discussed above, the 
veteran attributed his headaches to his carotid sinus 
syndrome, and doctors did not diagnose migraine.  The RO 
contacted the VA examiners for clarification, and learned 
that the veteran did not, in fact, have migraine.  Thus, 
after ensuring that there had been a change in the veteran's 
condition, the RO issued the May 1946 decision which was an 
accurate reflection of the evidence then of record.  Whether 
the medical evidence of record in May 1946 warranted 
severance of service connection for migraine need not be 
addressed.  The rating decision itself, however, was not 
clearly and unmistakably erroneous when it reduced the 
evaluation to a noncompensable rating.

A November 2002 RO decision assigned a 50 percent evaluation 
for headache, and counsel for the veteran argues that that 
decision proves the error in the 1946 RO decision.  Such an 
approach is very tempting, but it is also very wrong.  In a 
clear-and-unmistakable-error claim, only the law in effect 
and the evidence of record at the time of the decision is 
relevant.  Russell.

In the absence of a showing that evidence then of record was 
not considered, or that a then-existing law was incorrectly 
applied, the May 1946 RO decision is not clearly and 
unmistakably erroneous.


ORDER

The August 1944 and May 1946 RO rating decisions were not 
clearly and unmistakably erroneous.

REMAND

On March 22, 1994, the veteran filed VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, and claimed that he was unemployable due to 
service-connected disabilities.  A November 2002 RO decision 
awarded TDIU effective March 22, 1994.

In January 2003, the veteran's attorney filed a Notice of 
Disagreement wherein he contends that the veteran's 
entitlement to TDIU was factually ascertainable during the 
one year prior to March 22, 1994.  In the same document, 
however, he contends that the veteran is entitled to TDIU 
from August 1, 1944.

In February 2003, the RO issued a Statement of the Case on 
the matter of the effective date for TDIU and, in March 2003, 
the veteran's attorney filed a Substantive Appeal.  It is 
not, however, clear from the Substantive Appeal whether 
counsel contends that the effective date for TDIU should be 
August 1, 1944, or some date within the year preceding March 
22, 1994.  He cites Roberson, but as discussed above, that 
decision has no application outside the realm of a claim of 
clear and unmistakable error in a decision which adjudicated 
a claim for service connection but failed to address an 
accompanying contention that the disability for which service 
connection was claimed also caused unemployability.  Counsel, 
however, also cites McGrath v. Gober, 14 Vet.App. 28 (2000), 
which is an earlier-effective-date case.  Accordingly, the 
Board finds that the issue of earlier effective date for TDIU 
is in proper appellate status.

With regard to the effective date for TDIU, a TDIU claim is 
deemed to be a claim for increased compensation.  Norris, 12 
Vet.App. at 420.  The effective date for an award of 
increased compensation is the earliest date as of which it is 
factually ascertainable that an increase in disability has 
occurred or, in the case of TDIU, the earliest date of which 
it is factually ascertainable that unemployability due to 
service-connected disability began, if application is 
received within one year from that date. Otherwise, the 
effective date is the date of receipt of the claim for 
increase or TDIU, or the date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400(o) 
(2002).

In McGrath, the veteran wrote the RO in 1972 a letter deemed 
by the Board to constitute a claim for service connection.  
The claim was not then adjudicated but, when service 
connection was subsequently granted, the issue then became 
what date, after the 1972 letter, did the disability became 
factually ascertainable.  McGrath.  It is not entirely clear 
how the veteran's claim for earlier effective date for TDIU 
is aided by McGrath.  In any event, this issue is not, 
however, ripe for adjudication.  As indicated above, the VCAA 
prescribes VA duties to notify the claimant of the evidence 
needed to substantiate the claim, notice of the evidence VA 
will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159.  In the case of a claim of entitlement to an earlier 
effective date for TDIU, the notice to the veteran of 
evidence needed to substantiate the claim must advise him 
that such evidence would consist of evidence that he had 
previously filed an informal claim for TDIU or evidence that 
TDIU became factually ascertainable during the year before he 
filed his claim.  Huston v. Principi, 2003 U.S. Vet. App. 
Claims LEXIS 533 (Jul. 11, 2003).  There is no such notice in 
this file, and the case must be remanded so the veteran can 
be sent one.

Accordingly, the case is remanded for the following:

1.  The RO must notify the veteran that 
evidence he needs to substantiate his 
claim for an earlier effective date for 
TDIU is evidence that he previously filed 
a formal or an informal claim for TDIU 
that was not adjudicated, or evidence of 
unemployability due to service-connected 
disabilities within the year prior to 
March 22, 1994.  The notice must also 
advise the veteran that it is his 
responsibility, and his alone, to provide 
the foregoing evidence, but that VA will 
make reasonable efforts to obtain 
relevant evidence, such as VA and non-VA 
medical records, employment records, or 
records from government agencies, if he 
identifies the custodians thereof, and 
that VA will notify him of evidence he 
identified that could not be obtained so 
that he may obtain the evidence himself 
and submit it.

2.  Upon completion of the foregoing 
procedural development, the RO must 
review all of the evidence of record, 
particularly any received pursuant to the 
VCAA notice prescribed above.  If the 
benefit sought on appeal remains denied, 
issue a Supplemental Statement of the 
Case in accord with 38 C.F.R. §§ 19.31 
and 19.38 (2002).  Any Supplemental 
Statement of the Case must set out all of 
the applicable law including the VCAA.

The veteran has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


